662 So. 2d 1270 (1995)
ST. PETERSBURG KENNEL CLUB, INC., Appellant,
v.
Jim SMITH, as Property Appraiser of Pinellas County, and W. Fred Petty, as Tax Collector for Pinellas County, State of Florida, Department of Revenue as amicus curiae, and Ed Crapo, as Alachua County Property Appraiser, Ed Havill, as Lake County Property Appraiser, William Markham, as Broward County Property Appraiser, Les Samples, as Hernando County Property Appraiser, Ronald Schultz, as Citrus County Property Appraiser, H.W. "Bill" Suber, as Seminole County Property Appraiser and Ted Williams, as Pasco County Property Appraiser, as amicus curiae, Appellees.
No. 94-02068.
District Court of Appeal of Florida, Second District.
September 8, 1995.
Rehearing Denied October 30, 1995.
Jon Chassen of Kluger, Peretz, Kaplan & Berlin, P.A., Miami, for appellant.
Susan H. Churuti, County Attorney, B. Norris Rickey, Sr. Assistant County Attorney, Clearwater, for appellee Smith; and Susan H. Churuti, County Attorney, and Sarah Richardson, Sr. Assistant County Attorney, Clearwater, for appellee Petty.
Robert A. Butterworth, Attorney General, Tallahassee and Lee R. Rohe, Assistant Attorney General, for amicus curiae, State of Florida Department of Revenue.
B. Jordan Stuart of Wood & Stuart, P.A., Ft. Lauderdale, for amicus curiae, Crapo, *1271 Havill, Markham, Samples, Schultz, Suber and Williams.
FULMER, Judge.
St. Petersburg Kennel Club, Inc. (Kennel Club), appeals the denial of agricultural classification for ad valorem tax purposes. The question raised by this appeal is whether greyhound racing dogs are livestock. We hold that they are not and, consequently, that the land used for the raising and training of greyhound dogs to be used in the parimutuel gambling industry is not land used for agricultural purposes within the meaning of section 193.461, Florida Statutes (1993).
Kennel Club timely filed an application to have a ten-acre parcel of land classified as agricultural. This property is improved with twenty-six individual kennel buildings and is used for raising and training greyhound dogs used in the parimutuel industry.
Section 193.461 provides that lands which are used primarily for bona fide agricultural purposes shall be classified as agricultural for ad valorem tax purposes. According to section 193.461(3)(b), land used for agricultural purposes includes land used for "livestock." Kennel Club contends that it is entitled to agricultural classification because greyhound dogs are "livestock." The property appraiser disagrees. The resolution of this dispute turns, therefore, on the definition of the term "livestock." Chapter 193 does not contain a definition of "livestock." However, the Florida Department of Revenue has promulgated the following definition pursuant to the legislative mandate, in section 195.027, Florida Statute (1993), that it implement and administer Florida's ad valorem taxation laws:
"Livestock"  Animals kept or raised for use or pleasure; especially farm animals kept for use and profit. Livestock is further defined as those kinds of domestic animals and fowls which are normally susceptible of confinement within the boundaries without seriously impairing their utility and the intrusion of which upon the land of others normally causes harm to land or to crops thereon.
Fla. Admin. Code R. 12D-1.002(6).
The property appraiser based his refusal to classify Kennel Club's property as agricultural on a determination that this definition does not include greyhound dogs. The property appraiser's decision is clothed with a presumption of correctness, and a taxpayer who asserts error must show by proof that every reasonable hypothesis which would support the decision has been excluded. See Straughn v. Tuck, 354 So. 2d 368 (Fla. 1977); Wilkinson v. Kirby, 654 So. 2d 194 (Fla. 2d DCA 1995). Further, because the classification of land as agricultural results in a more favorable tax assessment, it is in the nature of an exemption and, therefore, the provisions governing such classification should be strictly construed. Any doubts regarding the application of the statute should be resolved against the taxpayer. Robbins v. Yusem, 559 So. 2d 1185 (Fla. 3d DCA), review denied, 569 So. 2d 1282 (Fla. 1990).
We conclude that Kennel Club did not meet its burden of proving no reasonable hypothesis to support the property appraiser's decision. While a literal reading of the definition of livestock, as promulgated by the Department of Revenue, could include greyhound dogs, we cannot say that the property appraiser's determination to exclude them is without any reasonable hypothesis. For example, we observe that when the legislature has defined "livestock" for various statutory purposes, the term has been confined to those animals that graze or that may be used in and for the preparation of meat or meat products.[1] In the United States, dogs do not fit within any of these statutory definitions. *1272 Likewise, we do not construe the dictionary definition of the term livestock to include greyhound dogs.[2] Finally, we take judicial notice of the ordinary meaning of the term, i.e., in common parlance, greyhound dogs are not livestock.
We agree with the property appraiser's determination that the Kennel Club's greyhound racing dogs are not "livestock" as defined in FAC 12D-1.002(6) and affirm the trial court's ruling that the property on which these dogs are raised and trained is not entitled to an agricultural classification for ad valorem tax purposes.
Affirmed.
CAMPBELL, A.C.J., and PATTERSON, J., concur.
NOTES
[1]  "`Livestock' means cattle or hogs." § 534.54(1)(a), Fla. Stat. (1993).

"`Livestock' means grazing animals, such as cattle, horses, sheep, swine, goats, other hoofed animals and ostriches which are raised for private use or commercial purposes." § 585.01(13), Fla. Stat. (1993).
"`Livestock' shall include all animals of the equine, bovine, or swine class, including goats, sheep, mules, horses, hogs, cattle, ostriches, and other grazing animals." § 588.13(1), Fla. Stat. (1993).
"`Livestock' means cattle, calves, sheep, swine, horses, mules, goats, ostriches, and any other animal which can or may be used in and for the preparation of meat or meat products." § 828.23(4), Fla. Stat. (1993).
[2]  American Heritage College Dictionary (1993) defines livestock as "[d]omestic animals, such as cattle or horses, raised for home use or for profit, esp. on a farm."